DETAILED CORRESPONDENCE
Remarks
	This Office Action fully acknowledges Applicant’s remarks filed on September 29th, 2022.  Claims 21-34, 41, 42, 44-51, and 53-61 pending.  Claims 1-20, 35-40, 43, and 52 are canceled.  

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on September 29th, 2022 has been entered.
 



Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the reader assembly, as claimed, including actuators  and the assay assembly as recited in claims 21, 48, 49, and 58 (and as such, related dependent claims thereof). No new matter should be entered.

Examiner notes that the general discussion of the actuators is limited to a showing of a valve actuation plate 18 that is provided in isolation and absent from integration with the recited elements of the assembly/reader assembly which includes those further elements as recited in the claims.  


Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.





Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: 
1) Detection assembly…configured to detect a signal… as in claims 29-32.
2) Actuators configured to interact…as in claims 21, 47, and 58. 
3) Sample collection unit for receiving a portion of the fluid…as in cl. 21.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
1) The “detection assembly…configured to detect…” appears to be drawn to one more sensors selected from the group consisting of temperature, conductivity, potentiometric, and amperometric sensors, as well as those detectors described in pars. [0113,0114] (see Applicant’s pre-grant publication US 2013/0115685).
2) The “actuators configured to actuate…” appears to be drawn to at least one pump and at least one valve as discussed in pars. [0074,0125], and equivalents thereof.
3) At least one chamber, such as seen in par. [0075] for example, and equivalents thereof.





Claim Rejections - 35 USC § 112

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 21-34, 41, 42, and 44-51, 53-61 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
The metes and bounds of the structural constitution of the claimed system for its recited functionalities are indefinitely defined at present. 
The structural arrangement of the recited assembly/reader assembly of independent claims 21, 47, and 58 (and thus dependents thereof) is indefinitely defined herein.  
	Independent claims 47 and 58 provide parts listings to the reader assembly and it is unclear how the processor, analyte detector, actuators, communication interface, and identifier detector are structurally related so as to form the operative reader assembly.

Further, within claim 21, it is unclear how the recited identifier detector is relatively structurally arranged so as to provide the operative embodiment as this element is described in isolation.
Additionally, as in cl. 21, the recitation “…wherein the computer server generates a notification to indicate…” is indefinitely provided for herein.
The recitation “the analyte amount” lacks proper antecedent basis in the claim, and wherein the claim does not set forth any step of quantifying an analyte amount so as to allow basis for computer server-generated notification as claimed.
Further, for purposes of Examination, the recitation is taken as optional as it is predicated on a conditional process (“…when the analyte amount present…”) that is not positively necessitated.

Additionally, as in independent claims 21, 47, and 58, the structural arrangement of the cartridge, its constituent elements, and the functionality of the actuators therewith are indefinitely defined herein.
Further, as in all of claims 47, and 58, the relative arrangement of the cartridge/fluidic device is indefinitely understood and with respect to the functionality of the actuators of the reader assembly interacting therewith for such “fluid movement.”
For example, in claim 47, the cartridge is recited to comprise a sample unit for receiving a portion of the fluid and including an assay assembly, and a reactant configured to detect an analyte amount in the fluid.
However, such elements are not related for any physical or flow communication, wherein the reactant merely provides the functionality that it is for use with a fluid sample).  Are these reagents provided in a structural element (well, channel, cavity, etc…) which is in fluid communication with the sample collection unit?  It is noted that claim 47 recites at least one channel in communication with the sample chamber, however, the at least one channel is not discussed as being in fluid communication with the reagent chamber housing the reagent.

This is similarly seen with respect to the reagent chamber of claim 58, wherein the present claims do not define a structural connection/fluid communication with the sample collection unit.  The recitation “…containing a reagent for use with the bodily fluid sample received by the sample collection unit” remains to provide a functional recitation to the ability of such reagent and does not provide for any fluid communication or connection between the sample collection unit and the reagent chamber.
This further speaks to the lack of clarity with respect to the “actuators configured to interact…to direct fluid movement…” and furthermore with respect to claim 47 and the processing by the processor having received the protocols to control the actuators to thereby perform “an assay.” The claims indefinitely provide for such direction of fluid movement by way of actuators and further, it is unclear what sample processing is incurred coincided with “…to perform an assay” as recited in the claims.

Additionally, as in independent claims 21, 47, and 58, the functionality of the actuators to interact with the cartridge (cls. 21&47; likewise with the fluidic device of cl. 58) to direct fluid movement as claimed is indefinitely defined herein.
The claimed elements of the cartridge/fluidic device are not provided with any functionality of “fluid movement” and the functionality of the actuators is indefinitely defined in the claims.
As seen in claim 21, there is a provided a sample collection unit which has the functionality of receiving a fluid sample and including a lysing assembly.  There is further provided a reactant for use with the fluid, and an information storage unit storing identifier information.  The claim calls for the overarching interaction of the actuators to the general cartridge/fluidic device itself, wherein such interaction for directing fluid movement is indefinitely defined herein.  This is likewise seen in claims 47 and 58, and further as in claim 60 with the waste chamber.
Further, as amended, claim 21 provides that the actuators are operatively connected to the processor, wherein such operative connection indefinitely provides for their further functionality described as “…wherein the actuators are configured to interact with the cartridge…” as there is no such connection given to the cartridge as the claim merely provides an operative connection with the processor.
This is seen in each of claims 21, 47, and 58, wherein the above-discussed fluid movement and actuation of actuators are indefinitely defined as such cartridge/fluidic device and its actuators are not defined to have connection and relation to the assembly/reader assembly and its pertinent elements (i.e. actuators).  The assembly/reader assembly and cartridge/fluidic device are indefinitely defined with respect to a positive relationship and connection to one another so as to provide for the recited functionalities in the claims.



Claims 21, 47 (and dependents thereof), are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
The metes and bounds of the claimed system are indefinitely defined.  Herein, it is unclear how the cartridge is related with respect to the reader so as to allow for the “…wherein the computer server selects a protocol…based on the identifier information received from the identifier detector and electronically transmits…”  The claims do not provide a connection or functionality between the information storage unit of the cartridge which stores identifier information and functionality of the communication interface/computer server so as to provide for such “information received” and thus the protocol selection as claimed. Separately, but related, it is noted that the assembly/reader assembly are not positively coupled with one another in the system.
Herein, such identifier detector of the reader assembly obtains the identifier information from the information storage unit of the cartridge, but the claims do not provide functionality between the identifier detector (in the reader assembly) and the computer server for such transfer and reception of this identifier information at the computer server so as to provide for such protocol selection.
Does the communications interface have the further functionality of receiving this identifier information from the identifier detector and transmitting it to the computer server? 

Clarification is required.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103(a) are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors.  In considering patentability of the claims under 35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of 35 U.S.C. 103(c) and potential 35 U.S.C. 102(e), (f) or (g) prior art under 35 U.S.C. 103(a).
Claims 21-26, 28-34, 41, and 45-51, 53-61 are rejected under 35 U.S.C. 103(a) as being unpatentable over Reber et al. (USPN 5,961,451), hereafter Reber in view of Terbrueggen et al. (US 2004/0053290), hereafter Terbrueggen, and in view of Padmanabhan et al. (US 2003/0142291), hereafter Padmanabhan 
With regards to claims 21-26, 28-35, 41, and 45-61, Reber et al. teaches a similar device configuration comprising a reader assembly/assembly given by interface 36 as a communication interface to receive assay protocols from an external device, and a detection assembly) and an associated insertable fluidic device/cartridge comprising biosensor 16 comprising a sample collection unit for receiving a sample, a reactant for use with the sample (e.g. an antigen for the immunoassay) (see, e.g., col. 2, lines 62-67; col. 3, lines 5-67; col. 5, lines 4 – 65; figure 2), wherein the detection assembly of cls. 29-32 comprises pairs of electrodes 72 as sensors for taking conductance (conductivity sensors as the at least one analyte detector; detection by optical means also envisioned, as in cls. 41&45) measurements of the biosensor (lines 19-32, col. 6, fig. 2).  Additionally, Reber discloses a power button 34 as an actuator element for initiating the processing on the biosensor, wherein such initiation causes the electrodes to apply voltage so as to affect a fluid movement on the biosensor and thereby detect a resulting signal therefrom.  Further, Reber discloses a processor 26 and a memory 30 coupled with the biosensor (biosensor 16 and memory 30 constitute an assay device, as claimed, in which the biochip contains at least one reactant and at least one structure for receiving a portion of bodily fluid) (see figures 1,2,&5-7, for example). The memory 30 can also serve to store a program that directs the processor 26 in operating the biosensor 16 (see, e.g., col. 4, lines 7 – 18; col. 6, lines 19 – 33).  With regard to claim 33, the reader assembly is located at a point-of-care location as given by the location at which such device of Reber resides in its physical confines and is remote from the external device/computer server. The disclosed apparatus further comprises an interface 36 as a communication interface of cls. 21, 34, 47, and 58 for interfacing with an external device 40 (see figure 1). The external device 40 can comprise a wireless data network or a satellite network (external device as at least one computer server capable of transmitting the information concerning the signal to a patient and a medical practitioner simultaneously) (see col. 4, lines 42 - 55).  Data can be communicated between the processor 26 and the external device 40 via a communication assembly comprising interface 36 and the processor provides for performing the reaction at a designated point-of-care location remote from a location of the external device (as the reaction takes place within the housing 42, remote from the external device as designated by the processor). The interface 36 can comprise a data port for a wireless telephone (see col. 4, lines 56 – 65; col. 7, lines 7– 52).   The processor 26 can download a software program from the external device 40 to direct the operation of the disclosed apparatus including the biosensor. The processor 26 can communicate sensed data or stored data to the external device 40 (see col. 4, lines 31 – 41).  The downloaded program directs the operation of the apparatus in performing subsequent tests (see col. 7, lines 60 – 67; col. 9, lines 25 – 35).  Reber teaches that the programmability of the apparatus advantageously allows a plurality of different tests to be performed using a single apparatus (i.e. multiple protocols as in item (e); see col. 8, lines 13 – 20). Reber further teaches the incorporation and use of a wireless link (see, e.g., col. 4, lines 42 – 65; col. 7, lines 42 – 52).  Reber teaches that the processor 26 transmits or downloads the require software program from the external device 40 required for performing the desired assay (see col. 4, lines 30 – 40; col. 8, lines 13 – 19).  With regard to claim 53, the bodily fluid is not a positively claimed element of the system and the device of Reber is fully capable of being used with such a fluid in as much as required and recited herein.
Reber does not specifically disclose that the cartridge/fluidic device includes an information storage unit and an identifier detector, and wherein such information storage unit is a bar code, as in claims 21, 26, 47, and 58. Reber does not specifically disclose that the cartridge/fluidic device includes a lysing assembly as in claim 21. Further, while Reber discloses downloading protocols to the assembly to provide for further and future assays to be carried out, Reber does not specifically disclose that the processor of the reader assembly is programmed to utilize a signal arising from the obtaining of the identifier information from the cartridge wherein the computer server selects a protocol from the plurality thereof, as in claims 21, 47, and as in cls. 50 and 51.  Reber also does not specifically disclose actuators controlled by the processor and configured to interact with the cartridge/fluidic device to direct fluid movement, and including a waste chamber, as in cls. 21,48, ,49, 52, 54-57, 57, 58, 60, and 61.  Reber does not specifically disclose that the cartridge comprises fluidic channels (or at least one fluidic channel) in communication with the sample collection unit/sample chamber, as in claims 46/47.  With regards to claims 55-57, and 59-61, while Reber discloses it is desired to be able to clean the biosensor, Reber does not disclose that the fluidic device comprises a waste chamber and an actuator configured to interact therewith.

Terbrueggen discloses devices and methods for biochip multiplexing (abstract).  Terbrueggen disclose that the device comprises a barcode reader to read to read a corresponding barcode on the cartridge, and these barcodes are used to identify the sample, test being done, and assay protocols.  Terbrueggen further discloses that the barcodes can be used to control the instrument (i.e. system comprising a reader assembly and cartridge) and the bar codes on the cartridge can be used to start and stop the assay.  Terbrueggen further discloses that one or more modems, internet card, infrared ports, etc. may be included in the device to allow the transmission of data and other relevant information, such as the barcode information, assay conditions and protocols to a remote location (pars. [0428,0429,0446,0451,0457,0458], figures, for example).
Padmanabhan discloses a portable scattering and fluorescence cytometer (abstract).  Padmanabhan discloses that a controller or processor receives signals from the appropriate valves (actuators) so that the desired fluid of the sample and supporting fluids are delivered within the fluidic circuit of cartridge 14 (such valves interact with the fluid driver, i.e. pump, and the fluidic circuit of the cartridge structure element that is for receiving at least a portion of the bodily fluid sample) (pars. [0012,0013,0062], figs. 2-4, for example).  Padmanabhan further discloses that the fluidic device comprises a waste chamber and an actuator configured to cause fluid flow to the waste chamber and interact therewith (pars. [0012,0013,0062,0054], for example).
It would have been obvious to one of ordinary skill in the art to modify Reber to include an information storage unit comprising a bar code (further, an identifier for the assay device as a bar code as a more particular form of identifier) and a bar code reader as part of the reader assembly as well as the bar codes being utilized to control the instrument, wherein such bar codes provide the assay protocols to the on-board processor such as taught by Terbrueggen in order to provide for labeling the cartridges to provide relevant data to the user and/or computer processor as well as providing for allowing control of the system by way of the bar code information (including assay protocols) so as to allow for automated and efficient, particular processing of the cartridges placed in the device.
Wherein, it is further noted that Reber is not deficient in disclosing at least one external computer server, as in cls. 21 and 58, Terbrueggen further discloses that such assay protocols stored within the barcode can be communicated to at least one computer server (pars. [0457,0458]), wherein transmission thereto and subsequent control of the system coincident with the bar code information likewise constitutes the processor being programmed to utilize a signal arising from obtaining the identifier information from the cartridge, thus giving indication of the coupling of the cartridge to the reader to initiate retrieval of protocol(s) coincident therewith, in as much as recited in claims 21, 50 (flow as provided below with Padmanabhan), and 51.  Further, as in claim 58, the recitation is provided as  process recitation not afforded particular patentable weight and further noting that such recitation does not have any connection with the identifier/identifier detector among the fluidic device and reader assembly.
It would have been obvious to one of ordinary skill in the art to modify Reber to include one or more actuation elements controlled by the processor configured to interact with cartridge/fluidic device to direct fluid movement (as in cls. 21, 47, 52, 56, 60, and 61), and wherein the cartridge comprises fluidic channels in communication with the cartridge such as taught by Padmanabhan in order to provide to an active fluid control scheme in which the valves may be activated at particular times or coincident with pressure drops/desired flow rates such that the samples and supporting samples are properly provided to the cartridge.
Further, it is noted that the claims do not provide any particular structure(s) or functionality to such claimed lysing assembly and wherein Padmanabhan discloses a biosensor with antibody markers (in a likewise biosensor to that of Reber) and including a collection unit for receiving a fluid and including a lysing assembly such as red blood cell lysing assembly (pars. [0048-0050]) in order to preprocess the sample and provide it in a proper state before assaying and analysis thereof.  To this end, modification by way of Padmanabhan would have been obvious to one of ordinary skill in the art to allow for processing of the sample to place it in proper condition for the particular biosensing assay at-hand.
Additionally, it would have been obvious to one of ordinary skill in the art to modify the fluidic device of Reber to comprise a waste chamber and actuator configured to interact there with as in cls. 52, 54-57, 59-61 such as taught by Padmanabhan as Reber discloses application with blood samples and it is desired to be able to clean the biosensor (lines 1-9, col. 7, for example), modification by Padmanabhan provides an integrate and on-board structural arrangement that allows for moving the biological fluids such as blood, which can spread disease, to a waste chamber so as to allow for proper disposal thereof away from the sensing chemistries (i.e. antibodies), avoiding unwanted interactions, and allowing for subsequent further usage at the sensing area.


Claim 27 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Reber in view of Terbrueggen and Padmanabhan as applied to claims 21-26, 28-34, 41, and 45-51, 53-61 above, and further in view of Fish (US 2004/0132220).
Reber/ Terbrueggen/Padmanabhan does not specifically disclose that the information storage unit comprises a semiconductor memory device.
Fish discloses a diagnostic instrument for detecting analytes (abstract).  Fish discloses a portable analyzer that has a microprocessor 82b and a memory device 82 embedded within the housing to control the operation of the instrument (par. [0113], figs. 16A.B, for example).
It would have been obvious to one of ordinary skill in the art to modify Reber/Terbrueggen to utilize a semiconductor memory device as the information storage unit such as taught by Fish in order to provide an obvious alternative form of information storage in which a semiconductor memory allows for enhanced storage of information thereon.

Claims 42 and 44 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Reber in view of Terbrueggen, Padmanabhan as applied to claims 21-26, 28-34, 41, and 45-51, 53-61above, and further in view of Yguerabide et al. (US 2003/0112432), hereafter Yguerabide.
Reber/ Terbrueggen/ Padmanabhan does not specifically disclose optical detectors as a photodiode or CCD.
Yguerabide discloses an apparatus for reading signals generated from resonance scattered light particle labels (abstract). Yguerabide discloses an optical detection system that may utilize a CCD, photodiode, or PMT for particular analysis of signals from the sample under investigation (abstract; pars. [0019,0034,0063], for example).
It would have been obvious to one of ordinary skill in the art to modify Reber/Terbrueggen/Padmanabhan to utilize an optical detector comprising a photodiode or CCD such as taught by Yguerabide such that Reber discloses it is desirable to provide optical detection of the biosensor and optical detections systems involving a photodiode, PMT, or a CCD are well-known and conventional optical detectors which would suitably provide for accurate optical detection for the assays being carried out on the biosensor cartridge of Reber/ Terbrueggen/Padmanabhan.



Response to Arguments
Applicant's arguments filed September 29th, 2022 have been fully considered but they are not persuasive. 
With regard to the objection to the drawings, Applicant cites figs. 1, 8, and 9 and pars. [0034,0074,0085,0125].
Examiner notes that while actuators are mentioned in these paragraphs, the drawings do not provide numerical identifiers labeling them within these drawings and coincident numerical identifiers provided in the specification.  Further, the valve actuation plate 18 is not commensurate with the claimed actuators.  This is a singular element wherein the claims call for plural actuators, and the showing of a valve actuation plate 18 is provided in isolation and absent from integration with the recited elements of the assembly/reader assembly which includes those further elements as recited in the claims.  

The “assay assembly” is likewise objected to as not being shown and numerically identified in the drawings.  Applicant should indicate such assay assembly within the drawings numerically and coincidentally provide such numerical identifier in the relevant portion(s) of the specification.

With regards to claims 21-34, 41, 42, and 44-61 rejected under 35 USC 112 b/2nd paragraph, Applicant asserts that the claims are definite.
Examiner asserts that while independent claim 21 has been amended to recite that various elements of the assembly are operatively connected to the processor, Examiner asserts that it remains that the identifier detector is indefinitely defined in its metes and bounds to the arrangement of such item within the claimed system so as to provide the operative embodiment.
	Independent claims 47 and 58 remain to recite parts listing of what is included in the reader assembly and the metes and bounds of the structural arrangement of such reader assembly for its recited functionalities are indefinitely defined herein.
	Similarly, in claim 21, the cartridge and its elements have been recited with respect to one another as having operative connections.
	However, as previously discussed, the claims remain indefinitely defined for their recited functionalities.
This is seen in each of claims 21, 47, and 58, wherein the above-discussed fluid movement and actuation of actuators are indefinitely defined as such cartridge/fluidic device and its actuators are not defined to have connection and relation to the assembly/reader assembly and its pertinent elements (i.e. actuators).  The assembly/reader assembly and cartridge/fluidic device are indefinitely defined with respect to a positive relationship and connection to one another so as to provide for the recited functionalities in the claims.
	Further, while claim 21 has been amended to recite that the elements of the reader assembly are operatively connected to the processor this arrangement does not provide basis for the later recitation to “…the actuators are configured to interact with the cartridge…” wherein it is also noted that such recitation (and as also seen in independent claim 58) is provided with a conditional process of “after the cartridge is inserted into the assembly.”

	This likewise remains with respect to the functionality of the protocol selection discussed in the claims as the claims indefinitely provide for such connection of the assembly/reader assembly to the cartridge/fluidic device. 
	Herein, Examiner is not requiring the attested unnecessary detail, and Applicant’s claims provide functional recitations which are not supported by the provided “system,” and the metes and bounds remain indefinitely defined as to the relation with respect to such reader assembly/assembly and cartridge/fluidic device which afford such functionalities.
	Examiner further notes that the cartridge/fluidic device is neither structurally related to the reader assembly/assembly nor functionally related to the reader assembly/assembly.  
	Further to this and from the above discussion, the reader assembly/assembly is not even provided with a slot/port for a prospective cartridge to be inserted (noting the conditional process would still be outstanding/not necessitated).

	It is seen that the actuators reside within the reader assembly and these are the principle elements which are acting (and within the cartridge), but the claims do not define a positive connection of the reader assembly/assembly to the cartridge/fluidic device.
	Further, while Applicant asserts that the definiteness of the claims should not be analyzed in a vacuum, but rather in light of (a) content of the disclosure, (b) the teachings of the prior art, and (c) the claim interpretation that would be given by one of ordinary skill in the art, Examiner asserts that such definiteness has not been analyzed in a vacuum.  Further, Applicant has failed to provide any substantive arguments to these points and does not include any particular citations to the disclosure, nor with respect to items (b), and (c).  Applicant’s general disavowal of the claims being indefinite under 35 USC 112 b/2nd paragraph is acknowledged, however, such arguments are insufficient and unpersuasive.
Claims 21-34, 41, 42, and 44-51, 53-61 remain rejected under 35 USC 112 b/2nd as particularly discussed above and in the body of the action.  

Further, as discussed herein, as in cl. 21, the recitation “…wherein the computer server generates a notification to indicate…” is indefinitely provided for herein.
The recitation “the analyte amount” lacks proper antecedent basis in the claim, and wherein the claim does not set forth any step of quantifying an analyte amount so as to allow basis for computer server-generated notification as claimed.
Further, for purposes of Examination and separate from an issue of clarity under 35 USC 112 b/2nd, the recitation is taken as optional as it is predicated on a conditional process (“…when the analyte amount present…”) that is not positively necessitated.


	
	With regards to claims 21-26, 28-34, 41, and 45-61 rejected under 35 USC 103 as unpatentable over Reber in view of Terbruggen, Padmanabhan and in further view of Fish, Applicant reiterates those arguments made in the previous Replies.
	Examiner reiterates the remarks to those arguments made in the previous Replies and maintains that the claims are properly rejected as discussed therein and above in the body of the action.

	Further, with regard to the recitation in claim 21 to “…wherein the computer server generates a notification to indicate…” the recitation is taken as optional as it is predicated on a conditional process (“…when the analyte amount present…”) that is not positively necessitated in the claim.
	However, to this end, Examiner notes analogous prior art to that provided above is found with such a teaching to one of ordinary skill in the art should the claims be amended in a manner to necessitate this step and action.  See, for example, Mault (US 2001/0044588) to a monitoring system for allowing a person to remotely monitor a physiological parameter of a subject, and including a server software program configured to analyze data and send an alert to the computing device if the data indicates a value outside of the acceptable range (see abstract, pars. [0053,0056,0064], claim 13, for example).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Mault (US 2001/0044588) discloses a monitoring system for allowing a person to remotely monitor a physiological parameter of a subject which is relevant to Applicant’s field of endeavor.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NEIL N TURK whose telephone number is (571)272-8914. The examiner can normally be reached M-F 930-630.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jill Warden can be reached on 571 272-1267. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NEIL N TURK/           Primary Examiner, Art Unit 1798